DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Kuo on February 24, 2021.
The following claims have been amended as follows:

1.         (Currently Amended) A method of wireless communication, comprising:
receiving a beam failure detection (BFD) reference signal (RS) configuration;
detecting an absence of a configured and quasi-co-located BFD RS associated with the BFD RS configuration in at least one monitored control resource set (CORESET), wherein detecting the absence comprises detecting an incomplete configuration of the configured and quasi-co-located BFD RS; and
utilizing one or more RSs indicated in a CORESET transmission configuration indicator (TCI) state for beam failure detection.

2.         (Original) The method of claim 1, wherein the at least one monitored CORESET is configured by one or more medium access control (MAC) control elements (CEs).

3.         (Cancelled). 

1[[3]], wherein the incomplete configuration is caused by a radio resource control (RRC) configuration latency.

5.         (Original) The method of claim 4, further comprises:
receiving at least one MAC CE; and
configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS to reduce the RRC configuration latency.

6.         (Original) The method of claim 5, wherein configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS comprises configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS in a same frame or different frames.

7.         (Original) The method of claim 1, wherein detecting the absence comprises determining a number of the at least one monitored CORESET is larger than a number of the BFD RS.

8.         (Currently Amended) A method of wireless communication, comprising:
receiving a beam failure detection (BFD) reference signal (RS) configuration;
detecting an absence of a configured and quasi-co-located BFD RS associated with the BFD RS configuration in at least one monitored control resource set (CORESET), wherein detecting the absence comprises detecting an incomplete configuration of the configured and quasi-co-located BFD RS; and
utilizing one or more demodulation RSs of the at least one monitored CORESET or decoding statistics of a physical downlink control channel (PDCCH) carried by the at least one monitored CORESET to evaluate a CORESET quality for beam failure detection.

9.         (Original) The method of claim 8, wherein the at least one monitored CORESET is configured by one or more medium access control (MAC) control element (CE).

10.       (Cancelled). 

11.       (Currently Amended) The method of claim 8[[10]], wherein the incomplete configuration is caused by a radio resource control (RRC) configuration latency.

12.       (Original) The method of claim 11, further comprises:
receiving at least one MAC CE; and
configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS to reduce the RRC configuration latency.

13.       (Original) The method of claim 12, wherein configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS comprises configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS in a same frame or different frames.

14.       (Original) The method of claim 8, wherein detecting the absence comprises determining a number of the at least one monitored CORESET is larger than a number of the BFD RS.

15.       (Previously Presented) A method of wireless communication, comprising:
receiving a beam failure detection (BFD) reference signal (RS) configuration;
waiting until a configuration of a corresponding quasi-co-located BFD RS in a monitored control resource set (CORESET) is complete; and
utilizing the corresponding quasi-co-located BFD RS for beam failure detection in response to a completion of the configuration of the corresponding quasi-co-located BFD RS in the monitored CORESET.

16.       (Original) The method of claim 15, further comprising:
configuring, prior to utilizing the corresponding quasi-co-located BFD RS, at least one monitored CORESET or the corresponding quasi-co-located BFD RS using one or more medium access control (MAC) control elements (CEs).

17.       (Original) The method of claim 16, wherein configuring the at least one monitored CORESET or the corresponding quasi-co-located BFD RS comprises configuring the at least one monitored CORESET or the corresponding quasi-co-located BFD RS in a same frame or different frames.

18.       (Currently Amended) A user equipment, comprising:
a memory;
a transceiver;
one or more processors operatively coupled with the memory and the transceiver, the one or more processors configured to perform the steps of:
receiving, via the transceiver, a beam failure detection (BFD) reference signal (RS) configuration;
detecting an absence of a configured and quasi-co-located BFD RS associated with the BFD RS configuration in at least one monitored control resource set (CORESET), wherein detecting the absence comprises detecting an incomplete configuration of the configured and quasi-co-located BFD RS; and
utilizing one or more RSs indicated in a CORESET transmission configuration indicator (TCI) state for beam failure detection.

19.       (Original) The user equipment of claim 18, wherein the at least one monitored CORESET is configured by one or more medium access control (MAC) control elements (CEs).

20.       (Cancelled). 

21.       (Currently Amended) The user equipment of claim 18[[20]], wherein the incomplete configuration is caused by a radio resource control (RRC) configuration latency.

22.       (Original) The user equipment of claim 21, wherein the one or more processor is configured to perform the steps of:
receiving at least one MAC CE; and
configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS to reduce the RRC configuration latency.

23.       (Original) The user equipment of claim 22, wherein configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS comprises configuring the at least one monitored CORESET or the configured and quasi-co-located BFD RS in a same frame or different frames.

24.       (Original) The user equipment of claim 18, wherein detecting the absence comprises determining a number of the at least one monitored CORESET is larger than a number of the BFD RS.

                                                        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-9, 11-19, 21-24 (renumbering as 1-21 respectively) are allowed.

Claims 1, 8, 18  are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “detecting an absence of a configured and quasi-co-located BFD RS associated with the BFD RS configuration in at least one monitored control resource set (CORESET), wherein detecting the absence comprises detecting an incomplete configuration of the configured and quasi-co-located BFD RS; and utilizing one or more RSs indicated in a CORESET transmission configuration indicator (TCI) state for beam failure detection”.

Claim 15 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “waiting until a configuration of a corresponding quasi-co-located BFD RS in a monitored control resource set (CORESET) is complete; and utilizing the corresponding quasi-co-located BFD RS for beam failure detection in response to a completion of the configuration of the corresponding quasi-co-located BFD RS in the monitored CORESET”.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571) 270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473